DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the compound on page 17 of the reply filed on 5/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s elected species compound (found in claim 31 of the instant application) is free of the prior art, with the exception of the double patenting rejections set forth below.  The elected species compound is within the scope of compounds previously allowed in the 10,239,818 patent (see claim 13).
In accordance with Markush practice, the search was expanded to include an additional species within the scope of the generic claim. See MPEP 803.02.  
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2 for additional guidance.  Accordingly, in addition to claim 31, the search was extended to include an additional species encompassed by the Markush claim.
In the instant case, compounds set forth in paragraph 0080 of Raymond et al. (US 2015/0157746) was found by the Examiner as another species within the scope of
the Markush claim for which prior art will be applied.  Claims 1-8, 10-23, 29 and 40-47 read upon this species and are examined herein on the merits for patentability.  As the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Claims 1-47 are pending, of which claims 9, 24-28, 30 and 32-39 are withdrawn as being directed to non-elected species.  Claims 1-8, 10-23, 29, 31 and 40-47 are examined herein on the merits for patentability.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 31 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,239,878.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-23, 29, 31 and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,239,878. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a compound having the structure shown, including variables L1, Ab1, Ab2, L2, Ap1 and Ap2.  The claims of the ‘878 patent are directed to a compound of the structure shown including variables L1a, Lx6, Ab1, Ab2, L2a, L2c, Ap1 and Ap2.  The claims of the ‘878 patent are directly encompassed by the instant claims.  The claims are overlapping in scope and are obvious variants of one another.

Claims 1-8, 10-23, 29, 31 and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application Serial No. 16/363,141, Notice of Allowance mailed 5/24/22. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a compound having the structure shown, including variables L1, Ab1, Ab2, L2, Ap1 and Ap2.  The claims of the ‘141 Application are directed to a compound of the structure shown, including variables L1a, Lx6, Ab1, Ab2, L2a, L2c, Ap1 and Ap2.  The claims of the ‘141 Application are directly encompassed by the instant claims.  The claims are overlapping in scope and are obvious variants of one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 recites the limitations "R6, R9 and R10."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-23, 29 and 40-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond et al. (US 2015/0157746).
Raymond discloses a compound of the following structure (paragraph 0078).

    PNG
    media_image1.png
    786
    358
    media_image1.png
    Greyscale


An exemplary compound is shown (paragraph 0080):

    PNG
    media_image2.png
    324
    498
    media_image2.png
    Greyscale
.
Such structures are within the scope of the instant claims such that L1 has the structure of instant claims 2-7, L2 has the structure of instant claims 10-14, Ab1 and Ab2, Ap1 and Ap2 are as claimed in instant claims 21+.  
The chelating moieties are used to bind metal ions.  Of particular use in the complexes provided herein are radionuclides selected from isotopes of U, Pu, Fe, Cu, Ce, Nd, Eu, Sm, Gd, Tb, Dy, Ho, Er, Yb, Lu, Y, Th, Zr, In, Ga, Bi, Ra and Ac (paragraph 0087). In some embodiments, the metal is an actinide. In some embodiments the metal is a lanthanide. In some embodiments, the metal is Th(IV). In some embodiments, the metal is 227Th, etc. paragraph 0083).  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618